DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 09/27/2018. Claims 1-21 are currently pending.)
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-16, and 21 drawn to a system for monitoring image input of a computer device.
Group 2, claim(s) 17-20 drawn to a system for monitoring, obscuring and recovering images available for viewing by a selected user.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 based on said determination of said score by said processor, to generate a modify or non-modify command with respect to said at least one received image; and wherein in response to said at least one received image being scored by said processor within the modify criteria, the processor is programmed to generate a command to output said at least one received image as a modified image to the image output device as claimed therein is not present in the invention of Group II.
The special technical feature of the Group II invention: classify the received images as one of clean and non-clean; wherein said OAAS is configured to generate one or more controlled images and to cause at least one of said input images classified by said image classifier to be non-clean to be obscured by said one or more controlled images, said controlled images being displayed for viewing by said user via said image output device while said at least one of said input images classified by said image classifier to be non-clean is not visible to said user via said image output device; and wherein said controlled images contain content which enables said OAAS to execute at least one of: recovery of said received input images; and transmission of metadata associated with said input images to a reporting agent as claimed therein is not present in the Group I invention
The presence of technical features like said computing device having at least one image input device configured to receive images and one image output device configured to output the received images to be viewed by said user, an image classifier installed on the computing device, in both groups does not make contributions over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495